Citation Nr: 0517537	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-07 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
assigned a 30 percent disability evaluation.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at law 


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1967 to November 
1968.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which granted service connection for PTSD 
and assigned a 30 percent disability evaluation.  

Issues not on appeal

The veteran' representative submitted a letter in August 
2003, contending that that the effective date for the award 
of service connection should be December 26, 2002, which was 
the date that the claim was initially received by VA, rather 
than the assigned date of March 12, 2003.  A subsequent 
rating decision dated in November 2003 found clear and 
unmistakable error in the June 2003 rating decision and 
assigned an earlier effective date of December 26, 2002 for 
the grant of service connection for PTSD.  The veteran and 
his representative have not expressed disagreement with the 
revised effective date, and no further consideration of that 
matter is required.

The veteran's appeal also originally included the issue of 
entitlement to service connection for migraine headaches.  
However, the veteran indicated in a March 2004 statement that 
he wished to withdraw his appeal on that issue.  Accordingly, 
the issue of entitlement to service connection for migraine 
headaches no longer remains in appellate status.  See 
38 C.F.R. § 20.204 (2004).


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
irritability, outbursts of anger, some problems with memory, 
and difficulty dealing with others in both a work environment 
and a social setting.  It is not productive of panic attacks 
more than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation, or circumstantial, circumlocutory, or stereotyped 
speech.


CONCLUSION OF LAW

The criteria for an disability rating of 50 percent for PTSD 
have been approximated. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to a disability rating in 
excess of the 30 percent which is currently assigned for his 
service-connected PTSD.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  Collectively, the June 2003 and November 
2003 rating decisions as well as the February 2004 Statement 
of the Case issued in connection with the veteran's appeal 
have notified him of the evidence considered, the pertinent 
laws and regulations, including the schedular criteria, and 
the reasons his claim was denied.  

In addition, and crucially, the RO sent letters to the 
veteran in January 2003 and in  March 2003 in connection with 
his claim for service connection that specifically informed 
him of the provisions of the VCAA.  Those letters obviously 
did not address the issue of the veteran's entitlement to an 
increased rating, as service connection had not been 
established at that time.  However, it has been determined by 
VA's Office of the General Counsel that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement in which he raises a new issue of 
entitlement to an increased rating for the disability in 
question, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, the OGC 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case.  Such was done in the present case.  Thus, no further 
notice is required in connection with the veteran's claim for 
a higher initial evaluation for PTSD.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In both 
the January 2003 and the March 2003 VCAA letters, the RO 
informed the veteran that the RO would get such things as 
"medical records, employment records, or records from other 
Federal agencies."  The veteran was further informed that 
"We will also assist you by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  Both letters told the veteran that 
"[y]ou must give us enough information about your records so 
that we can request them from the person or agency that has 
them.  It's still your responsibility to support your claim 
with appropriate evidence."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).   In addition to informing the veteran 
that It's still your responsibility to support your claim 
with appropriate evidence, each letter instructed the veteran 
to "send us any medical reports you have."  The Board 
believes that this language substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005) [a 
complying notice need not necessarily use the exact language 
of the regulation so long as that notice properly conveys to 
a claimant the essence of the regulation].  

The Board finds that these letters properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the VCAA letters expressly notified the 
veteran and his representative that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The Board additionally notes that the 
fact that the veteran's claim was adjudicated by the RO prior 
to the expiration of the one-year period following the VCAA 
letter does not render the RO's notice invalid or inadequate.  
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. 
§  ____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
VA from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.  In this 
case, the letters sent to the veteran expressly notified him 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).

The Board further observes that the VCAA notice letters were 
provided to the veteran before the initial adjudication of 
his claim.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  

Duty to assist

n general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In this regard, the veteran's service medical records have 
been obtained and associated with the claims file, as were 
his VA medical records and private medical records.  The 
veteran was also afforded VA examinations in April 2003 and 
January 2004.  The veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  

The veteran and his attorney have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 C.F.R. § 3.103 (2004).  
The veteran was informed of his right to a hearing and was 
presented several options for presenting personal testimony; 
he indicated in his VA Form 9 that he did not want a Board 
hearing, and he never requested a hearing before the RO.  The 
veteran's attorney has been afforded the opportunity to 
submit written argument on the veteran's behalf

Accordingly, the Board will proceed to a decision on the 
merits.   



Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2004) [higher of two evaluations].

Fenderson considerations

The veteran has appealed the initial assignment of a rating 
for PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.




Specific schedular criteria

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated by the 
RO under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] 
(2004).  Diagnostic Code 9411 is deemed by the Board to be 
the most appropriate primarily because it pertains 
specifically to the diagnosed disability in the veteran's 
case, PTSD.  In any event, with the exception of eating 
disorders, all mental disorders, including PTSD, are rated 
under the same criteria in the rating schedule.  Therefore, 
rating under another diagnostic code would not produce a 
different result.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate and the veteran has not requested that 
another diagnostic code should be used.  Accordingly, the 
Board concludes that the veteran is appropriately rated under 
Diagnostic Code 9411.

The provisions of Diagnostic Code 9411 read as follows: 

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).



Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV for rating purposes].

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  In this case, however, there is no pertinent 
evidence concerning the severity of the veteran's PTSD until 
approximately the time of his initial claim in December 2002.

In December 2002, the veteran reported that he had been 
crying, but denied being suicidal or homicidal.  He was 
assessed as having probable depression with episodes of 
crying and was instructed to return for a follow-up 
appointment in two to three weeks.  The veteran called to 
reschedule his follow-up appointment later that month at 
which time he reported having seen a counselor.  He was also 
given a note to excuse him from work until his appointment 
the next month.  The veteran later returned for an evaluation 
of his depression and anxiety in January 2003.  It was noted 
that his anxiety had reached a point during the previous 
month where he had to leave work instantly, as he felt like 
he was going to fall apart.  He had been seeing a counselor 
since that time who thought that his symptomatology may have 
been attributable to PTSD.  The treating physician indicated 
that the veteran was pacing around the examination room 
rapidly describing the problems he had had at work and how he 
felt guilty about not working.  It was noted that he was 
currently on medication, which the veteran believed had 
helped him to feel better, but he stated that he was still 
not near normal.  The treating physician diagnosed him with 
acute anxiety and depression and indicated that there was no 
question that he was unable to work at that time.  The 
veteran was instructed to continue taking his medication and 
to return for a follow-up appointment in four to five weeks.  
He was also advised not to work for the rest of month.

The veteran was afforded a VA examination in April 2003, 
during which he reported having a successful career and 
family life since his separation from service.  At the time 
of the examination, he had been married for 33 years and had 
four grown children.  He had worked for the United States 
Postal Service for 
32 years and had recently retired from a management position.  
The veteran indicated that he was generally in good health, 
but stated that he suffered from insomnia, claustrophobia, 
and occasional mild panic symptoms and periodically had bad 
dreams involving combat scenes.  He also related that he was 
emotional and frequently cried over fairly routine emotional 
events.  He generally avoided talking about his memories of 
war, which he found very unpleasant, and the examiner 
observed a marked physiological and psychological response to 
these memories.  The veteran also reported having an 
exaggerated startle response as well as hypervigilance.  
Although he did recall having periods of transient suicidal 
ideation over the previous few years, he denied having any 
intent or plan for suicide.  The veteran related that he was 
socially withdrawn and only spent time with family members 
for social purposes.  He had periodically tried 
antidepressant medications over the years, but he preferred 
not to use medications and indicated that he never had any 
difficulty with alcohol or drugs.  

A mental status examination found the veteran to be fully 
oriented to person, place, time, and situation.  He was 
punctual for his appointment and was courteous in complying 
with the request of the examiner throughout the interview.  
He was well groomed and appropriately dressed for the 
evaluation and situation.   His speech was pressured and 
quite rapid, and many of his responses were tangential when 
he was asked specifically about his wartime experiences.  
However, his responses were otherwise quite relevant and goal 
oriented on other matters.  The veteran had good insight, and 
his judgment was also sound.  His memory for distant events 
was good, as was his near-term memory, and there was no 
indication of any formal thought disorder or obsessions.  The 
veteran denied having any suicidal or homicidal ideation.  
His gait was normal, and there was no observable difficulty 
in fine or gross motor skills, but he did have an anxious 
gesture of foot tapping throughout the interview.  The 
examiner diagnosed the veteran with chronic PTSD and with 
moderate, recurrent major depressive disorder.  He commented 
that the veteran's functionality was not significantly 
impaired by his PTSD symptoms and noted that he had a 
successful marriage and family life as well as a successful 
career in management.  Nevertheless, the examiner indicated 
that the veteran had experienced significant subjective 
distress from his PTSD symptoms and stated that there was no 
doubt that it had affected his life in a negative way.  The 
veteran's Global Assessment of Functioning (GAF) score was 
listed as 65.

A rating decision dated in June 2003 granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation.  A subsequent rating decision dated in November 
2003 assigned an earlier effective date of December 26, 2002 
for the grant of service connection for PTSD.  

In his August 2003 Notice of Disagreement, the veteran 
contended that a 70 percent disability evaluation was 
warranted for his PTSD.  In this regard, he claimed that he 
suffered from a constant state of panic, which affected his 
employment and social life, and reported being very moody 
with a tendency to overreact to trivial events.  He also 
indicated that he had obsessional rituals and suicidal 
ideation as well as extreme difficulty in adapting to 
stressful circumstances, and he claimed that his PTSD 
affected his family relationships and judgment.  As such, he 
contended that his PTSD resulted in an inability to establish 
and maintain effective relationships.  He also claimed that 
he was forced to retire as a result of both his inability to 
work with people and his obsessional rituals.  

VA medical records document the veteran as having been seen 
in December 2003 for the evaluation and management of his 
symptoms and medications for mental health purposes.  He 
complained of becoming increasingly agitated and moody and 
stated that he could not sleep.  He also reported talking 
fast, but indicated that his thoughts were the same.  It was 
noted that he had been married to the same woman for 33 years 
and had four children with whom he felt close.  He indicated 
that he had a tumultuous relationship with one son, which was 
resolved with counseling, and he thought of his wife as a 
good support.  It was also noted that the veteran retired one 
year earlier as the postmaster for a number of large city 
post offices.  He stated that people were glad to have him 
retire, as he had received threats from employees and was 
often at odds with others.  The veteran further stated he 
became bored after his retirement and took a job working with 
the state prison system.  He was applying for a job with the 
railroad at the time of his examination.  He also spoke at 
length about his anger, sleep problems, fears, perfectionism, 
and interpersonal relationships.  The veteran had few friends 
and felt lonely, and he noted that he had difficulty trusting 
others.  He identified his main problems as mood swings, 
anxiety, and sleep.

A mental status examination found that the veteran walked 
with self-confidence and that he was nicely groomed in clean, 
casual clothes.  His manner was pleasant and friendly, and he 
displayed good eye contact.  He appeared his stated age and 
was alert and oriented.  He spoke with pressured, rapid 
speech that was often difficult to interpret, and his 
conversation was somewhat tangential, but he was easily 
redirected.  The veteran seemed to have the need to say his 
thoughts in an uninterrupted manner, but he was congenial and 
polite when interrupted.  He stated that he felt depressed 
and noted that he was eating too much and not sleeping.  He 
worried much of the time and also felt hopeless and 
worthless.  The veteran noted a decrease in his short-term 
memory, but his concentration was good when he was 
interested.  He listed his hobbies as art and singing.  He 
tended to isolate himself and felt sad that he had not made 
friends throughout his life.  The veteran described himself 
as a perfectionist and related that he became angry when 
things were not right.  He avoided cracks, counted numbers, 
locked doors many times, and washed his hands excessively.  
He also reported having anxiety as well as palpitations at 
least once a week, as he worried about everything and needed 
to be in control.   It was further noted that he had severe 
PTSD symptoms that interfered with his quality of life.  The 
veteran stated that he felt claustrophobic and indicated that 
he had a serious problem with rage.  He noted that he had 
blacked out due to anger and nearly killed a man and further 
stated that he yelled and became agitated for no reason.  The 
veteran also related that he jumped when he heard loud noises 
and yelled and sometimes hit people when someone touched him 
unexpectedly.  He reported being hypervigilant at night and 
noted that nightmares occurred frequently.  He denied having 
hallucinations, but he did report having some paranoia about 
others.  He also denied having highs and lows, but he 
believed his mood was always on the edge of anger and loss of 
control, and he had low self worth and guilt over some of the 
events in his life.  The veteran was noted to have insight to 
his feelings and actions, but he could not always control it.  
He was also very motivated to improve his quality of life.  
The veteran was diagnosed with chronic, severe PTSD as well 
as with obsessive-compulsive disorder, and his GAF score was 
recorded as 52.  

The veteran was afforded a VA examination in January 2004 
during which he reported having increased irritability and 
more difficulty getting along with other people.  On specific 
questioning, the veteran described a number of symptoms, 
including being irritable at small things, having "panic 
attacks" where his face would become red, feeling 
claustrophobic, and being unable to go to the store unless he 
had to or when he was accompanied by his wife.  He had 
difficulty making friends and also had trouble dealing with 
war-related stimuli.  Although he did not initially complain 
of these symptoms, on specific questioning by the examiner, 
the veteran noted that he had rapidly accelerating thoughts 
as well as periods of having too much energy.  He talked fast 
and was four or five steps ahead of the conversation, and the 
veteran reported having periods of impulsiveness, 
overspending, and mood swings.  He noted that his medication 
had slowed his speech somewhat and had also helped him to 
wake up less and sleep better, but he still did not sleep 
restfully.  He was also less anxious and moody.  The veteran 
indicated that he had retired as a postal worker.  He later 
obtained employment with the Department of Corrections; 
however, he became exceptionally irritable and physically 
erupted in an inappropriate manner, which led to his being 
laid off from that job.  

A mental status examination found the veteran to be markedly 
pressured, and his speech was virtually nonstop from the 
moment he entered the office.  Although he did respond to 
questions, the veteran was hyperverbal, and the examiner had 
to interrupt him to ask him such questions.   He was also 
physically overactive, as he had physical movements of his 
hands and knees and sat anxiously in his chair.  He was alert 
to person, time, and place.  He described his affect as being 
depressed, but he did have a smile on his face and 
occasionally laughed.  The veteran denied having any suicidal 
or homicidal ideations, hallucinations, or delusions, and his 
recent and remote memory was intact for current events and 
past history.  The examiner diagnosed the veteran with both 
moderate PTSD and with bipolar affective disorder in a 
currently mixed state with hypomanic presentation.  

The examiner indicated that he had nightmares, decreased 
social interaction, increased irritability, and responses to 
war stimuli associated with his PTSD.  He also noted that the 
veteran had an underlying bipolar affective disorder that was 
not service-connected and that he presented in a moderately 
hypomanic way that was an intermittent presentation for him.  
The examiner noted that the veteran had other symptoms, 
including periods of excess energy, hyperverbosity, impulsive 
behavior, and spending punctuated by marked depressive 
episodes and mood swings.  The examiner commented that the 
veteran's two diagnoses merged in such a way that some of his 
symptoms, including irritability and difficulty sleeping, 
were a result of the combination of the disorders.  The 
veteran's total GAF score, including PTSD and bipolar 
disorder, was 50, but the examiner also stated his GAF 
secondary to PTSD was 63.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).  He essentially contends that the symptomatology 
associated with his PTSD is more severe than is contemplated 
by the currently assigned rating.  

Mittleider concerns

The Board observes that in addition to PTSD, the veteran has 
been diagnosed as having bipolar disorder and/or obsessive-
compulsive disorder, which are not service connected.  In 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a non service-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.

Accordingly, in evaluating the veteran's PTSD the Board will 
ascribe to the service-connected PTSD all of the veteran's 
psychiatric symptomatology which has not been linked by 
competent medical evidence to the bipolar or obsessive-
compulsive disorder.  The January 2004 VA examiner 
specifically indicated that the veteran's bipolar disorder 
was not service-connected and not related to his PTSD.

Schedular rating

As has been discussed in the law and regulations section 
above, a 50 percent evaluation is for assignment when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo-
typed speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A careful review of the medical evidence does not disclose 
reference to flattened affect. Additionally, the veteran has 
not been shown to have circumstantial, circumlocutory, or 
stereotyped speech due to his PTSD.  The Board does 
acknowledge the medical evidence showing that the veteran's 
speech was pressured and quite rapid as well as sometimes 
tangential.  However, the April 2003 VA examiner noted that 
his responses were quite relevant and goal oriented on 
matters other than his wartime experiences.  Further, the 
January 2004 VA examiner opined that the veteran had a non 
service-connected bipolar affective disorder and that he 
presented in a moderately hypomanic way with symptoms, such 
as excess energy, hyperverbosity, and impulsive behavior.  As 
such, the veteran's rapid and pressured speech was attributed 
to his bipolar affective disorder as opposed to his PTSD. See 
Mittleider, supra.  In any event, the medical evidence of 
record does not indicate that the veteran's PTSD is 
productive of circumstantial, circumlocutory, or stereotyped 
speech.

With respect to panic attacks, VA medical records dated in 
December 2003 document the veteran as having reported that he 
had anxiety as well as palpitations at least once a week.  
Although the veteran reported "panic attacks" in which he 
got red in the face, he did not describe associated panic, 
but rather anxiety and at times rage.  [Panic is defined as 
"acute, extreme anxiety with disorganization of personality 
and function."  Dorland's Illustrated Medical Dictionary 
1220 (28th ed. 1994).  Anxiety is defined as "the unpleasant 
emotional state consisting of psychophysiological responses 
to anticipation of unreal or imagined danger."  Se  
Dorland's Illustrated Medical Dictionary 102 (28th ed. 
1994).]  

The evidence of record, although clearly describing the 
veteran as being anxious, does not appear to characterize him 
as subject to panic.  Moreover, the veteran told the April 
2003 VA examiner that he only had occasional mild panic 
symptoms.  The Board has no reason to doubt that the veteran 
experiences periods of anxiety; however, the evidence of 
record does not indicate the existence of panic attacks at 
least once a week.  

Concerning difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
and impaired abstract thinking, the only evidence suggestive 
of such problems involves memory.  The April 2003 and January 
2004 VA examiners found the veteran to be alert and oriented 
to person, place, time, and situation, and the April 2003 VA 
examiner stated that his memory for distant events was good, 
as was his near-term memory.  Although VA medical records 
dated in December 2003 indicate that the veteran reported 
noticing a decrease in his short-term memory, it was also 
noted that his concentration was good when he was interested, 
and the January 2004 VA examiner commented that his recent 
and remote memory was intact for current events and for past 
history.  Additionally, the April 2003 VA examiner noted that 
the veteran had good insight and that his judgment was sound, 
and VA medical records dated in December 2003 noted that he 
had insight to his feelings and actions.  Overall, there is 
little if any evidence of significant problems in these 
areas.

With respect to disturbances of motivation and mood, VA 
medical records dated in December 2003 indicated that the 
veteran was very motivated to improve his quality of life.  
In addition, private medical records dated in January 2003 
noted that he felt guilty about not working.  Thus, there is 
little if any evidence of disturbances of motivation.

The veteran's mood is a different story.  He has described 
himself, and has been described by examiners as being moody 
and irritable.  The irritability has been ascribed by the 
January 2004 examiner as being due to a combination of the 
non service-connected bipolar disorder and the service-
connected PTSD; under Mittleider, the Board will ascribe such 
irritability to the PTSD.  However, the competent medical 
evidence makes it clear that the mood swings are associated 
with the non service-connected bipolar disorder.   See the 
report of the January 2004 VA examination.  

As to difficulty in establishing and maintaining effective 
work and social relationships, the veteran had an extremely 
successful career as postmaster of large post offices.  
However, his recent job history has been less successful, due 
to difficulty getting along with people and anger control 
issues.  His home life appears to be good, with a solid 
marriage.  It appears that his social life outside of the 
home is somewhat circumscribed because of his self-isolation 
and perfectionism  The medical evidence suggests that the 
latter aspect of the veteran's makeup appears to be due to 
non service-connected obsessive-compulsive disorder.  
However, there is no question that his service-connected PTSD 
renders it difficult for him to deal with others, both 
socially and in a work environment.   

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  See 38 C.F.R. § 4.21 (2004) [application 
of rating schedule]; see also Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) [the specified factors for each incremental 
rating were examples rather than requirements for a 
particular rating; analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme].  Accordingly, the Board has reviewed the 
record in order to identify any other factors which may have 
a bearing on the disability rating assigned. 

The Board observes that VA medical records dated in December 
2003 noted that veteran had severe PTSD symptoms that 
interfered with his quality of life.  
The Board notes that use of terminology such as "severe" by 
VA examiners and others, although evidence to be considered 
by the Board, is not dispositive of the issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  See 38 C.F.R. §§ 4.2, 4.6 (2004).  Indeed, 
the rating criteria provide no indication that "severe" 
impairment corresponds to a 50 percent rating or to any 
particular rating.  

There is evidence to the contrary, namely that the veteran's 
PTSD does not significantly impact his life.  April 2003 VA 
examiner commented that the veteran's functionality was not 
significantly impaired by his PTSD symptoms; the examiner 
noted that the veteran had a successful marriage and family 
life as well as a successful career in management.  

The Board also observes that the veteran has been evaluated 
on several occasions with GAF scores between 50 and 65.  A 
GAF score between 51 and 60 indicates moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).  A GAF score between 61 and 70 reflects some 
mild symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
relationships.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition of the American Psychiatric Association in the 
rating schedule).   

The Board notes that the January 2004 VA examiner 
specifically stated that the veteran's total GAF score, 
including his PTSD and bipolar disorder, was 50 (reflecting 
moderate symptoms), but that his GAF secondary to only PTSD 
was 63 (reflecting mild symptoms).  

After having carefully considered all of the evidence of 
record, the Board is of the opinion that that the veteran's 
symptomatology associated with his PTSD approximates that 
which allows for the assignment of a 50 percent rating.  It 
is true that certain of the rating criteria for a 50 percent 
rating are not met.  It is also true that certain of the 
veteran's symptoms appear to be due to non service-connected 
causes.  However, the evidence shows that the veteran's 
service-connected PTSD is manifested by irritability, 
outbursts of anger, some problems with memory, and difficulty 
dealing with others in both a work environment and a social 
setting.  Giving the veteran the benefit of the doubt, the 
Board will assign a 50 percent rating. 

For many of the reasons stated above, the Board finds that a 
70 percent rating
is not warranted.  The veteran has denied suicidal ideation.  
Although there may be "obsessional rituals which interfere 
with routine activities", this has been ascribed by 
competent medical evidence to the non service-connected 
obsessive-compulsive disorder.  The veteran's speech is not 
intermittently illogical, obscure, or irrelevant; to the 
extent that he is hyperverbose, this has been attributed to 
the non service-connected bipolar disorder.  There is not 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  There 
is some impaired impulse control, marked by irritability; 
however, there does not appear to be periods of violence.  
There is no spatial disorientation.  There is  neglect of 
personal appearance and hygiene; indeed, the veteran has been 
described as exceedingly neat.  

There is some difficulty in adapting to stressful 
circumstances (including work or a worklike setting) and some 
inability to establish and maintain effective relationships.  
However, these problems are contemplated in the criteria for 
a 50 percent rating, which has been granted by the Board.  

The Board has considered Mauerhan in connection with a 70 
percent rating.  However, no pathology presents itself as 
being consistent with such a rating.

In short, there is little support in the record for the 
assignment of a 70 percent rating.  As explained above, most 
of the symptoms consistent with the assignment of a 70 
percent rating are lacking, and some of the symptoms which 
are present, such as obsessional rituals, have not been 
ascribed by competent medical evidence to the service-
connected PTSD.  Accordingly, the criteria for a 70 percent 
disability rating for PTSD are not met or approximated.

It is obvious that the veteran does not have the extreme 
psychiatric pathology consistent with a 100 percent rating, 
and he himself does not so contend.  
See an August 4, 2003 letter from the veteran's attorney to 
the RO.

Fenderson consideration

In this case, the medical evidence of record does not 
indicate that the veteran's service-connected PTSD has 
changed appreciably since December 26, 2002, the effective 
date of service connection.  Based on the medical evidence, 
and the veteran's own statements, the Board can identify no 
basis on which to assign staged ratings.  A 50 percent 
disability rating is assigned since December 26, 2002.  

Extraschedular rating

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected PTSD 
results in such marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  While the RO provided the veteran with the 
regulations governing extraschedular ratings in the February 
2004 2003 SOC [page 7], it has not in fact applied them or 
adjudicated the issue.  Accordingly, in the absence of the 
matter being raised by the veteran or adjudicated by the RO, 
the Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes consideration of 
an extraschedular rating for his PTSD is in order, he may 
raise this with the RO.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the schedular criteria for a 50 
percent rating are approximated.  The benefit sought on 
appeal is accordingly granted to that extent.
  


ORDER

An increased disability rating for PTSD, 50 percent, is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


